Title: September 1788
From: Washington, George
To: 




Monday 1st. Septemr. Thermometer at 69 in the Morning—74 at Noon and 74 at Night. Morning cloudy with the wind still at No. East. Misting at intervals through the day—but no rain fell.
Rid to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole.

At the First—Weeding Turnips—The Plows at Muddy hole.
At Frenchs—all hands except the Plow People, were at Dogue run.
At Dogue run—the Same Work as on Saturday was going on. The Oats would be all in and Stacked to day And the Potatoes nearly wed out.
At Muddy hole—The Plows of the Ferry, French’s, & Dogue run were at work, preparing for the Sowing of Wheat. Began about Noon to sow the red wheat raised from English seed, in drills. Of this there was 3 pecks, very indifferent; which occupied 3 lands, 6 feet & better broad, next the pease, South side the field. Next to these—in like manner, sowed the White, or Harrison Wheat  bushels up to the next Stake (the first stake being drove between the red & this). Finding that the barrel disposed of too much seed—after 7 rows were sowed with the Harrison wheat I altered it—wch. alteration continued to the end of the drills thinner.
Doctr. Stuart returned here last Night from his Fathers and Mr. Tracy who came here on Saturday went away this Morning.
 


Tuesday 2d. Thermometer at 68 in the Morning—76 at Noon and 72 at Night. Wind at No. W. fresh—clear—and cool.
Rid to the Plantations at Muddy hole—Dogue run—Frenchs and the Ferry.
At the first—the Plows would, about 12 Oclock, have crossed the Buck Wheat & would then go into the Pease. The Barrel Plow was sowing Wheat & 2 Harrows covering after it—going twice (once each) in the same row the same way. The other work the same as yesterday.
At Dogue Run—The Plows were at Muddy hole. The Potatoes wd. be wed out by Noon—and the hands from French’s and Muddy hole wd. return home.
At French’s—The Plows were at Muddy hole and the other People at Morris’s.
At the Ferry. The Plows were at Muddy hole—the other hands preparing ground to re-sow Turnips between Corn Rows—where the first sowing were chiefly cut off by the fly.
Captn. Gregory dined here and went away afterwards.
 


Wednesday 3d. Thermometer at 64 in the morning—76 at Noon and 75 at Night. Clear morning with the Wind fresh from No. Wt. after which it became calm.
Visited all the Plantations. In the Neck—6 Plows were crossing the B. Wheat field for sowing Wheat; one harrow in the Corn.

The Waggon & Ox Carts were getting in Wheat. The other hands (not with the Carts and at the Stacks) were Weeding and Earthing the Potatoes.
At Muddy hole—The Pease having had a furrow thrown to them, all the Plows, except those belonging to the Plantation, went yeste[r]night to French’s. The other hands were getting in Wheat, and threshing out Rye.
At Dogue run—The Oats and Barley being all in, & the other People having got through the Potatoes—all hands were employed in fencing Around the above stacks—repairing the Meadow & other fences of field No. 2 and preparing it for the reception of small stock—Into wch. 3 old Ewes and 4 Calves from the Mansion House were put. The Plows were at Work at French’s.
At Frenchs—The Plows belonging to the Ferry—Dogue run and the Plantation, were crossing the East part of Field No. 5 (where Buck Wheat had been plowed in) in order to sow Wheat therein. The hands of the place were getting the Seed from the Flax in order to rot it. The cross plowing of the above ground was done miserably bad—owing to the B. Wheat & Weeds not being rotted and by choaking the Plows every 3 or 4 steps preventing them from penetrating the earth.
At the Ferry—The Plows were employed as above—the Ferry men cleaning the shattered Wheat & other grain in the Yard and the other hands were brushing over some of the foulest of their Corn.
From the Mansion house. Three old Ewes, and 4 Calves were sent to field No. 2 at Dogue run.
 


Thursday 4th. Thermometer at 64 in the Morng. 76 at Noon and 76 at Night. Calm morning with a very heavy fog—Wind afterwards at So. Wt.
Rid to the Plantations at Muddy hole—Dogue run—French’s and the Ferry.
At the first. The Harrison Wheat, 10 Bushels having been sown in drills and covered in—Three harrows were putting in Wheat adjoining thereto, the Seed of which was brot. from the Neck.
At the other 3 plantations the work was precisely the same as yesterday.
Mrs. Craik, and Miss Craik, came here to dinner.
 


Friday 5th. Thermometer at 71 in the Morning—83 at Noon and 82 at Night. But little wind and that from the So. Wt.

Rid to the Plantations at Muddy hole, Dogue run, French’s and the Ferry.
At Muddy hole—Only one harrow remained to cover the Wheat. The other two went to French’s—getting in Wheat and Stacking it. The other hands were spreading the trash that was raked together by the Harrows to prevent, by laying in heaps the destruction of the Wheat.
At Dogue run—Getting in and stacking the Wheat from field No. 6. The other hands were repairing the fencing between the Corn field and Meadow by the Ho., inclosing the Hay Stacks—and Wheat yard. Turned 3 old Ewes and 25 Weathers into field No. 2 at this place, for feeding—and brought 28 head of Cattle from French (which had been put into the clover of field No. 1) into the large Meadow at the Mill also 2 Calves. The blind Cow was left at Frenchs. One being killed and another having died makes the number (31) that was sent to the above pasture.
At French’s—The Plows from Dogue run, Ferry, & Muddy hole were preparing for sowing Wheat. Three harrows, one pair being added from the ferry were covering the Seed which the Farmer began to sow to day. The Harrow was run over, after the Plows, & before Sowing, to level the ground and rake the grass & Weeds into heaps; but the ground was miserably rough notwithstanding they were to pass twice after sowing. The People at this place were getting the Seed from the flax in order to spread it.
At the Ferry—The Hoe people were brushing over the most grassy Potatoes in the Corn ground—Three Plows at Frenchs.
Mrs. Craik and her daughter went away after dinner to Colo. McCarty’s.
 


Saturday 6th. Thermometer at 76 in the Morng.—76 at Noon and 72 at Night. Wind at No. Et. with appearances of rain towards evening.
Visited all the Plantations. In the Neck—One harrow was covering the Wheat that had been sown (viz. 12½ Bushels). All the other hands were getting in Wheat, and treading out a bed. Waggn. & 2 Carts employd.
At Muddy hole—One harrow was employed in covering the Wheat, the sowing of which was now finished at this place (except a little of the Cape Wheat wch. is to be sown where the Irish Potatoes and Jerusalem Artichokes are now growing) and which is as follow in field No. 3 viz.—In the small cut East of the Branch 10 Bls. Next the Pease three pecks of red imported Wheat in drills—3 rows. This grain was much shrivelled & bad. Next to these, in

drills also, was 10 Bushels of White imported Wheat (called Harrison) large, but not full & plump—then 14 Bushls. of the common Wheat—Seed from the Neck. On the North side of the road leading from the Gate to the Barn 21 bushls. of common wheat also from the Neck was sown—making together—drilled and broad 55 Bushels. The other hands were stripping the Seed from the Flax—getting in and Stacking Wheat.
At Dogue Run—The Waggon from the Mansn. House aided the Cart in getting in Wheat. The Plows were at Frenchs and the other hands were stacking and making fences round the Wheat Yard.
At French’s—All the Plows were at Work as yesterday; and would finish crossing all the B. Wht. grd. this afternoon. The part South of the road from the Bars was sown—harrowed and compleated—but in a rough manner. Part on the other, or North side of this road was also sown, and the harrows covering it. The Pease ground at the No. end of this field which had been plowed in were cross plowed—part harrowed (across the last plowing) and a bushel of the plain white Wheat, sent me by Beale Bordley, Esqr., sown thereon in drills— rows. The hands of this Plantation were beating the seed from the flax in order to spd. it.
At the Ferry. The Plows were at Frenchs as yesterday and the other hands brushing over the Potatoes in the Corn.

   
   
   John Beale Bordley’s wheat seed arrived at Mount Vernon between 1 and 17 Aug. together with some barley and madder. “No Wheat that has ever yet fallen under my observation,” GW wrote Bordley, “exceeds the White which some years ago I cultivated extensively; but which, from inattention during my absence from home of almost nine years has got so mixed or degenerated as scarcely to retain any of its original characteristic properties. But if the march of the Hessian Fly, Southerly, cannot be arrested; . . . this White Wheat must yield the palm to the yellow bearded, which alone, it seems, is able to resist the depredations of that destructive insect. This makes your present of it to me more valuable. It shall be cultivated with care” (17 Aug. 1788, MHi: Waterston Papers).



 


Sunday 7th. Thermometer at 70 in the Morning—67 at Noon and 64 at Night. The Clouds of yesterday evening produced Rain about 9 Oclock last Night, which they continued to do, more or less, through the whole of it and part of the forenoon of this day—Wind remaining at No. Et. and continuing cloudy all day.
Colo. Gilpin dined here, and went away in the afternoon for Colchester.
 


Monday 8th. Thermometer at 65 in the Morning—72 at Noon and 70 at Night. Thunder & Rain a little before day—heavy

Morning with the Wind (tho’ not much of it) a little to the East of North in the forenoon and So. Wt. afterwards, & clear.
Brought 12 Ploughs, with all the hands that could be spared from the Wheat yard in the Neck—viz.—all from Muddy hole—all from D. Run except the 2 old Women & two that were sick—and all from Frenchs and the Ferry that were not sick; making in the whole  in order, while the ground was in its present moist State, to get the Corn ground in front of the Mansion house, expeditiously sown with Wheat; began by the White gates, on the South Side of the Road.
The Waggon, and Carts from D. Run, Ferry and Frenchs, were Carting Brick Wood.
Spread all the Flax, wt. the Hay makers, the Seed of which had been taken off at French’s.
At French’s, Harrowing in Wht. on the No. Cut, where the Harrows were on Saturday; the ground since the Rain harrowing better than it did before—also sowing, with the Barrel Plow, One bushel of the White bearded Wheat sent me by Beale Boardly Esqr. adjoining to the plain Wht. sowed on Saturday—and adjoining this again (likewise in drills) 9 Gallons of the Cape Wheat from that Gentleman also. Note—the Plain White which was sown on Saturday (in drills) was either not covered, or covered so thinly as to have much of it left quite bare by the late rains. This, in a degree, was the case of that sown broad in the same field—South side of the Et. cut.
 


Tuesday 9th. Thermometer at 68 in the Morning—74 at Noon and 66 at Night. A good deal of distant Thunder and lightng. in the Night, but no rain. Wind this Morning at No. Wt. & pleasant—the same through the day.
Work going on as yesterday in the Corn ground at the Mansion house. About One Oclock the Wheat on the South side of the road was sown and Hoed & plowed in—and the other side begun. Began also to sow the South side with Timothy Seed on the Wheat. Ordered a gallon of clean seed to be allowed to the Acre.
Finished sowing Wheat in the cut at Frenchs where the harrows were at work yesterday. In both sides of this cut (East of the Branch) 32 Bushels of Wheat were Sown. That on the So. side of the road from the Bars, by the Cabbins, to the Gate, was harrowed once before sowing and twice afterwards—but that on the No. side of the said road, was not, at least the No. East end of it, harrowed till after sowing. Finished sowing, in drills, the Wheat by the Gate and Manleys Ho.; & not having enough of the Cape Wheat from

Mr. Bordley to do this I sent half a bushel of my own to compleat it—which with three pecks more was all the sound & clean seed that was raised of this sort of Wheat last year and added to other circumstances which have been heretofore remarked of it, proves that it is of too precarious a kind to be depended on for a crop—for in the first place it will not stand hard frost—and in the next place it does not fill kindly and is subject to rust.
   
   The Waggon & Carts that were drawing Brick Wood yesterday, were at it again to day. About 12 Oclock to day the Brick layers compleated the 12th. course of Bricks, of the 14 Inch Wall from the second floor in the New Barn.
 


Wednesday 10th. Thermometer at 60 in the morning—68 at Noon and 66 at Night. Morning clear with the wind at No. Wt. wch. afterwards shifted (though there was but little of it) to the East veering Northerly—clear & pleasant all day.
Visited the Plantations in the Neck, Muddy hole and Frenchs Plantations.
At the first—the Waggon and two Carts were drawing in Wheat and People as usual employed and stacking of it—Five plows and one harrow preparing for, and putting in Wheat—one triangular harrow running betwn. the Corn Rows—3 Women picking up Apples & threshing rye. The others at the Corn ground at the Mansion House.

At Muddy hole. All hands were in the Corn field at the Mansion House. The Wheat sowed in drills at this place seems to be coming up very thin. Whether more is to arise, or the ground was not sufficiently seeded cannot as yet be decided on. The latter is to be feared—nor is it perfectly in drills being too much scattered. Note—to do this work well furrows should be opened for the seed to fall in.
At Dogue run—except the two old Women, the rest of the hands were at the Mansn. House.
At Frenchs—Two Women and a boy were spreading the trash which had been raked into heaps in the newly sown Wheat ground and hoeing around the Stumps—all the rest were at the Mansion House.
At the Ferry—all were at the Mansion House. The Carts of the last 3 places were engaged at the Brick yard.
At the Mansion House—finished sowing the Wheat in the Corn ground 35½ bushls. from the Neck on both sides the road up to the last cleared ground. On the South Side of the road 13 gallons of clean timothy seed (mixed with Sand) was sown. More ought to have been sown—24 at least as I directed a gallon to be allowed to the Acre. On the other, or No. Side of the road Orchard grass was sown—viz.— Bushels. As the whole was not chopped in this afternoon—the hands from Muddy hole and the Ferry were ordered to compleat it to morrow.
 


Thursday 11th. Thermometer at 58 in the Morng.—72 at Noon and 70 at Night. Clear Morning with a breeze from the No. East which cond. through the day.
Mrs. Plater and her two daughters, and Mr. George Digges and his Sister came here to dinner and stayed all night.
Mr. Lear returned home to day.


   
   George Plater, of St. Mary’s County, Md., married Elizabeth Rousby (d. 1789) of Calvert County, Md., in 1764. Their daughters were Rebecca Plater (b. 1765) and Anne Plater (b. 1772).



   
   The sister of George Digges who came today was probably his unmarried sister Ann, who apparently lived at Warburton until her death about 1804. George Digges’s other two living sisters were married: Elizabeth to Daniel Carroll (d. 1790) and Jane to John Fitzgerald (BOWIEEffie Gwynn Bowie. Across the Years in Prince George’s County: A Genealogical and Biographical History of Some Prince George’s County, Maryland and Allied Families. Richmond, Va., 1947., 258).



   
   Tobias Lear had set out from Mount Vernon sometime in May to visit his family and friends in Portsmouth, N.H. Although he planned to remain in New England six to eight weeks, several matters relating to settlement of his father’s estate obliged him to stay longer (Lear to Benjamin Lincoln, 2 May and 6 June 1788, MHi: Lincoln Papers; Lear to GW, 2, 22 June and 31 July 1788, DLC:GW).



 



   
Friday 12th. Thermometer at 62 in the morn. 72 at Night and 72 at Night. Cloudy with the Wind to the Eastward of North in the Morning with clouds & Sunshine alternately thro the day. Wind continuing in the same qr.
Visited all the Plantations. In the Neck. The Ploughs and harrows from the different Plantations were at Work, preparing for, and putting in Wheat—one harrow in the Corn and the Waggon & Carts drawing in Wheat. The other hands were cleaning Wheat (which had been tread out yesterday) and picking up apples.
At Muddy hole—The Cart was drawing in Rye—others spreading Flax the seed of which had been taken of and measured 2 Bushels.
At Dogue run—Two Carts (one from French’s) and the Mans[io]n Ho[use] Waggon were drawing in Wheat and those who were not employed in loading & Stacking were getting the Seed of the Flax.
At French’s the People were Hoeing round the stumps in the field No. 5 Newly sown with Wheat and taking up the grubs.
At the Ferry the People were about there fencing—the Ploughs as those of the other Places being in the Neck.
 


Saturday 13th. Thermometer at 66 in the Morning—76 at Noon and 76 at Night. A very thick fog this morning, which continued until 10 ’Oclock.

Rid with Mrs. Plater and Mrs. Washington to the Mill and New Barn.
Colo. Plater, Mr. Hall & a Mr. Mathews came here (from Mr. Digges’s) just after we had dined—stayed all N.
 


Sunday 14th. Thermometer at 70 in the Morning—74 at Noon and 71 at Night. Cloudy morning with the Wind at No. East—clear afterwards but the Wind still remaining at the same point.
Colo. Plater, his Lady & daughters; Mr. Digges & his Sister; and Mr. Hall and Mr. Mathews went away after breakfast.
 


Monday 15th. Thermometer at 66 in the Morning—78 at Noon and 74 at Night. Clouds, with the Wind still Easterly in the morning; About noon it shifted to the Southward and there were great appearances of rain but none fell. At Night it got to No. West.
Visited all the Plantations. In the Neck—21 plows and Harrows were employed in preparing for, and putting in Wheat—The Harrow that was in the Corn having finished that Work. The Carts and Waggen were drawing Grain from field No. 3. Some of the People were stacking and others spreading the trash raked together by the Harrows.
At Muddy hole—Getting in and stacking the Rye and threshing it out.
At Dogue run—The Cart from Frenchs, and the Waggon from the Mansn. House were assisting in getting in the grain—some of the people assisting in this and in Stacking. The rest with the People from the Ferry, were getting the Seed from the Flax.
At French’s—The People had just finished about 12 Oclock getting the Seed from the flax and spreading it, after which they were ordered to Dogue Run.
At the Ferry—The Plows were in the Neck, and the other People were, as above, at Dogue run.
 


Tuesday 16th. Thermometer at 73 in the Morning—77 at Noon and 76 at Night. Wind Southerly and warm, with appearances of rain till Night when the wind got round to the No. W.
Rid to Muddy hole, Dogue run, French’s & the Ferry.
At the first—Having got in the grain, the Cart, after carrying a load of Rye to the Mill went into the Neck to assist with the grain there. Some of the other hands were employed in cleaning the Rye wch. they had threshed and others came to the Corn at the Mansn. Ho. to cut the tops. Note—this Corn, since the working it received to put in the Wheat and grass Seeds, has fired most astonishingly

except the part which was worked since harvest. This seems rather to be benifitted—tho’ after that working it fired a good deal but recovered its colour again. Now it is too to do this by that wch. has lately fired.
At Dogue run—The same hands, with the addition of those from Frenchs were employed as yesterday and in spreading the flax from which the Seed had been taken. Finished getting in all the grain this Evening.
At French’s & the Ferry—the Plows & People were abroad as already mentioned.
 


Wednesday 17th. Thermometer at 64 in the Morning—72 at Noon and 70 at Night. Morning clear and Wind at No. Wt.—pleasant all day.
Rid to all the Plantations. In the Neck—Finished sowing Wheat in No. 8 last Night; and the Plow horses were engaged to day in treading out a bed of Rye, and another of Oats. Some Plows, were engaged in the ground where the bunch homony beans grew. 106½ bushels of Wheat were sown in the above field. The Carts from Muddy hole and French’s were assisting here to get in the grain and except those who were employed in loading the Carts and stacking the People were attending the treading out of the above grain.
At Muddy hole—The hands except those who were with the Plows were about the Fodder in the Mansion House Corn field.
At Dogue run—the same hands as yesterday, were employed about the Flax. Some still remained at the Stacks, the grain not being all secured.
At French’s and the Ferry the hands were absent as before mentioned, with the flax at D. R.
 


Thursday 18th. Thermometer at 66 in the Morning—76 at Noon and 76 at Night. Wind at No. Wt. in the morning and Southerly afterwards—perfectly clear.
Rid to the Ferry, Frenchs & Dogue run Plantations.
At the first—began with the Plows belonging to it and those of Frenchs to break up field No. 3 for Corn next year, but the ground had got so hard as to oblige them to go twice in the same furrow. The hands of this place (except the Ferry men) still at D. Run about the Flax.
At Frenchs—the Plows were employed as above—the hands at Dogue run.
At Dogue Run—Four of the Plows belonging to the place and

the 3 from Muddy hole began to break up No. 7 for Corn, next year. All the other people together with those from French’s and the Ferry were getting the Seed from, & spreading of the Flax.
The People from Muddy hole except one who was cutting and attending the Tobacco, were about the Fodder at the Mansion House.
 


Friday 19th. Thermometer at 64 in the Morning—76 at Noon and 70 at Night. Morning clear with the Wind at South—towards evening it got to So. Wt. & began to lower.
Visited all the Plantations. In the Neck—The Carts &ca. would have finished (by Night) getting in all the grain. The other people after cleaning up the Oats & Rye which had been tread out—viz.—43½ of the first, & 72 of the latter were employed in pulling the blades of the Corn from which the tops had been taken yesterday—No Plows at Work here to day—nor since the Wheat was Sown.
At Muddy hole—All hands, except those with the Plows and Cart were employed with the Fodder at the Mansion House.
At Dogue run. Seven plows were at Work. The other hands, with those from the Ferry and French’s were about the Flax which would be stripped of the Seed & spread to day.
At Frenchs—the Plows and other People were employed as yesterday.
At the Ferry—Five Plows were at Work one from Frenchs wanting repairs.
 


Saturday 20th. Thermometer at 69 in the Morning—70 at Noon And 70 at Night. Morning heavy with the Wind at No. East. Cloudy all day, with grt. appearances of rain towards night.
Rid to the Plantations at the Ferry, Frenchs and Dogue run.
At the first—The Plow horses of this place and Frenchs were treading out a bed of Rye—The other hands attending.
At Frenchs—The people were cleaning the flax Seed which had been beat out some days ago 4¾ bushl., & Hoeing the waste ground adjoing. the fences of field No. 5 in which to put Wheat.
At Dogue Run—The Plow horses were engaged in treading out Rye—the People in attending the work, and cleaning flax Seed—which was sent to the Mansn. House—qty. 22½ bushels.
Colonel Harrison, and Colo. Hoe came here to dinner and stayed all Night.
 


Sunday 21st. Thermometer at 60 in the morning—62 at Noon and 60 at Night. Morning clear with the Wind a little to the East

of North—after wch. it shifted more Easterly but still continued tolerably clear.
Mr. John Nisbet, & a Mr. Cunningham from the West Indies came here to dinner and stayed all Night.
Colo. Hooe returned to Alexandria after dinner.
 


Monday 22d. Thermometer at 56 in the Morning—62 at Noon and 63 at Night. Morning cloudy with the Wind about North a little Et.
Rid to the Plantations at the Ferry, Dogue run and French’s.
At the first the People began to get fodder—aided by the hands from the latter. Six plows were at work, breaking up field No. 3 twice in a Furrow. The Carts (Frenchs joined) were drawing Rails to enclose the Wheat and Hay stacks.
At French’s—Hands employed as above at the Ferry.
At Dogue run—Eight Plows were at Work breaking up field No. 7—twice in a furrow. The other hands were employed in getting fodder.
At Muddy hole—The whole force was about getting in, and securing the fodder at the M. Ho.
Mr. Nisbet, Mr. Cunningham, & Colo. Harrison went away after breakfast. Majr. Powell—Sub. Sheriff came here on business before dinner & dined.


   
   GW today paid Joseph Powell, Jr., £14 5s. 7½d. for the current parish levy on his 153 tithables plus clerk’s fees (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 268, 275). Powell was sworn a Fairfax County subsheriff 17 Jan. 1785 and apparently served to the end of 1788 or early 1789 (Fairfax County Order Book for 1783–88, 105, and Fairfax County Order Book for 1788–91, 243, Vi Microfilm).



 


Tuesday 23d. Thermometer at 58 in the Morning 72 at Noon and 72 at Night. But little Wind and that Westerly in the Morning—towards evening what there was of it was Southerly.
Visited all the Plantations. In the Neck—Seven Plows began yesterday to break up Field No. 9. The rest of the hands were about the fodder.
At Muddy hole—All hands, and the Cart, were engaged with the fodder.
At Dogue run—The Cart was drawing Rails for a fodder Stack. All the other hands were engaged in pulling Blades. Seven plows were at Work breaking up No. 7.
At Frenchs—The Plows and Cart, and all the hands were at the Ferry.
At the Ferry—Six plows were at Work in field No. 3. The Carts

were drawing Rails to enclose the Wheat and the other hands were about the fodder.
 


Wednesday 24th. Thermometer at 60 in the Morning—72 at Noon and 72 at Night. A heavy fog in the Morning which cleared away between 8 and 9 Oclk. but little wind in the forenoon—in the afternoon a breeze from the So. Et. and lowering.
Rid to the Ferry, French’s and Dogue run Plantations.
At all of which the same work as yesterday—precisely—so likewise at Muddy hole.
 


Thursday 25th. Thermometer at 60 in the Morning—72 at Noon and 72 at Night. A fog in the morning, but clear afterwards, & warm all day.
Dined at Mr. Benja. Dulany’s but passed through the Plantations at the Ferry, Frenchs & Dogue run.
At all of which the same work was going on—both with the Plows and other people—as yesterday.
 


Friday 26th. Thermometer at 63 in the morning—78 at Noon and 73 at Night. Clear morning with little or no Wind—So. Et. afterwards with appearances of Rain in the evening which went off by the winds shifting to the No. Wt.
Rid to all the Plantations. In the Neck—Six plows only were at Work. All the other hands were engaged about the Fodder.
At Muddy hole—The three Plows belonging here were at Dogue run and the other hands at the Mansion house about the Fodder whh. would be compleated this Night.
At Dogue run—French’s and the Ferry the same work as usual both with the Plows and Hoe People was going on.
Mr. & Mrs. Crawford (of Maryland) who came here on Wednesday evening went away this Morning after breakfast.
 


Saturday 27th. Thermometer at 60 in the morning—68 at Noon and 72 at Night. Clear Morning with the Wind at No. Wt. Calm afterwards, or very little wind from So. Et.
Rid to the Ferry, Frenchs and Dogue run Plantations.
The same work at all three, as in the days preceeding—with the Muddy hole hands in aid at the latter.
Turned the Mares & Colts from the Pasture at the home house into that at the Ferry to day.
Received a Bull calf from Mr. Digges’s to day.
Mr. Chas. Lee came here in the afternoon & stayed all Night.
 



Sunday 28th. Thermometer at 60 in the Morning—71 at Noon and 73 at Night. Clear morning with the Wind (though not much of it) at South where it continued all day, and towards night lowered a little.
 


Monday 29th. Thermometer at 66 in the Morning—75 at Noon and 73 at Night—Wind at South and Morning hazy, or lowering. Cloudy afterwards—and at Night a slow and moderate rain.
Visited all the Plantations. In the Neck—All the tops were cut and blades pulled from the Corn on Saturday last, but not got in being too green. All hands, except 5 people at the Plows, getting them in to day.
At Muddy hole—All hands were at Dogue run.
At Dogue Run—Six plows only were at Work. All the other hands with those from Muddy hole, were getting fodder—except the Carter who was drawing Rails to make the division between fields No. 5 & 6.
At French’s—All hands were at the Ferry—and
At the Ferry—Six plows were at work—and the other hands were about the Fodder.
Began to cut with Scythes the Indian Pease at Frenchs in field No. 5.
Put the Rams to the Ewes at all the Planns.
 


Tuesday the 30th. Thermometer at 70 in the Morng. 65 at Noon and 63 at Night. Cloudy Morning with the wind fresh from the Northward. Raining more or less all last Night.
Rid to the Plantations at the Ferry, French’s & Dogue run.
At the first—The Six plows were at Work and all the hands of both Plantations about the fodder which would be all down but not dry enough to secure to day.
At Frenchs—The Plows and other force, were at the Ferry as above.
At Dogue run—Seven plows were at Work. The other hands with those from Muddy hole were about the fodder which would be all down to day—but not got in.
A Mr. Cary (who came here to enquire into his right to Lands under the claim of one Williams his father in law) dined here and returned to Alexandria afterwards.


   
   John Cary (Carey) married Elizabeth Williams, daughter of John Williams, in Lancaster County 23 Aug. 1785. John Williams had served under GW as a lieutenant in the Virginia Regiment Sept. 1755 to June 1757 but had apparently died without receiving his share of veterans’ lands. Cary did not

succeed in making good his father-in-law’s claim until 12 Dec. 1792 when the Virginia Assembly passed an act authorizing warrants to be issued to Cary and to Williams’s unmarried daughter Martha for 1,000 acres each (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 13:610).



